Citation Nr: 1759893	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual employability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.  The Veteran did have a second period of service from December 1972 to May 1973; however, the discharge for this period was under conditions other than honorable and the Veteran is ineligible for VA benefits for this period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009, July 2009, March 2012, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Board remanded the case for further development.  Since the requested development has not been entirely completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of the hearing is of record.

The issue of entitlement to service connection for peripheral artery disease, including as secondary to diabetes, has been raised by the record in a July, 2 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the June 2016 remand, the Board directed the AOJ to schedule the Veteran for VA examinations to determine the current severity of his service-connected diabetes mellitus and PTSD.  However, the record indicates that new VA examinations were not scheduled and the examiners who conducted the May 2016 VA examination concerning diabetes mellitus and June 2016 VA examination concerning PTSD merely provided a supplement to their previous opinions relating to the effect of the respective disability's effect on the Veteran's employability.  This was presumably done in order to satisfy the Board's additional direction to schedule the Veteran for a VA examination regarding entitlement to TDIU after the previously described new VA examinations were completed.  The Board finds that the foregoing does not represent substantial compliance with the June 2016 remand.  Further, the June 2016 PTSD supplement and September 2016 diabetes mellitus supplement only address the effect of the respective disabilities independently, and not in aggregate as directed in the June 2016 remand.  Therefore, remand is again necessary to obtain the required medical opinions.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from June 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for appropriate new VA examinations to determine the current level of severity of his service-connected diabetes mellitus and PTSD.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings should be reported in detail.  The complete bases for all medical opinions must be provided.

4.  After undertaking the above development and undertaking any necessary development that arises in the context of the TDIU claim, schedule the Veteran for an appropriate VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.

The examiner must opine, without regard to the Veteran's age or nonservice-connected disabilities, regarding the impact that his service-connected disabilities, including PTSD and diabetes mellitus, either individually or in the aggregate, have on his ability to secure or follow a substantially gainful occupation.

A complete rationale for all opinions expressed and conclusions reached must be provided.

5.  The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




